Locher, J.,
dissenting. I respectfully dissent because today’s decision amounts to pure judicial legislation.
R.C. 4123.01(B)(2) defines an “employer” as:
“Every person, firm, and private corporation, including any public service corporation, that (a) has in service one or more workmen or *158operatives regularly in the same business or in or about the same establishment under any contract of hire, express or implied, oral or written, or (b) is bound by any such contract of hire or by any other written contract, to pay into the insurance fund the premiums provided by Chapter 4123. of the Revised Code.
“All such employers are subject to Chapter 4123. of the Revised Code. * * *” (Emphasis added.)
On its face, the statutory definition of “employer” clearly does not include the surety of a self-insured employer. However, the majority expands the legislature’s definition by relying upon Reinholz v. Indus. Comm. (1917), 96 Ohio St. 457, 119 N.E. 129. This reliance is misplaced. The Reinholz court held that the surety bond of a self-insured employer is a contribution to the general workers’ compensation insurance fund. This holding enabled the employee of a self-insured employer to appeal the determination of the commission to the court of common pleas. The focus of the Reinholz holding was on the employee and the fact that the posting of a surety bond by its self-insured employer was a contribution into the general fund by the employer, not the surety. The majority utilizes the language of Reinholz to arrive at its desired result without reviewing Reinholz as a whole.
Furthermore, R.C. 4123.01(B)(2)(b) states that “[a]ll such employers are subject to Chapter 4123. of the Revised Code.” (Emphasis added.) Accordingly, R.C. Chapter 4123 places various responsibilities upon “employers.” Many of these responsibilities involve the performance of tasks that a surety does not perform. The majority opinion ignores the statutory language, declares sureties to be employers for limited purposes and casually permits sureties to reap the benefits that appeal rights might bring, without requiring the surety to fulfill the responsibilities of being a Chapter 4123 “employer.”
Additionally, in the name of maintaining adversarial proceedings, the majority disregards the fact that the duties and responsibilities of the administrator of the bureau can provide adequate protection to the surety’s interest during the administrative proceeding before the commission.4 This court has also fully recognized the commission’s statutory duty to protect the integrity of the State Insurance Fund. State, ex rel. Weimer, v. Indus. Comm. (1980), 62 Ohio St. 2d 159, 16 O.O. 3d 174, 404 N.E. 2d 149. The bureau and commission will not allow employees of bankrupt employers to run rampant through the system.
Finally, the sureties do have rights to challenge the claims. “Whatever * * * amounts to a good defense to the original liability of the principal, is a good defense for the sureties when sued upon the collateral *159undertaking. ” (Emphasis added.) State, ex rel. Commrs., v. Blake (1853), 2 Ohio St. 147, 150. Thus, when the commission seeks reimbursement from the surety for payments made to the claimants from the surplus fund, the surety can assert the rights and defenses of the bankrupt employer. While I admire the majority’s resolve to inject efficiency into the process, I do not believe that it is within the province of this court to rewrite the statute in the name of interpretation. “[I]t must be recognized that a court, in interpreting a legislative enactment, may not simply rewrite it on the basis that it is thereby improving the law.” Seeley v. Expert, Inc. (1971), 26 Ohio St. 2d 61, 71, 55 O.O. 2d 120, 126, 269 N.E. 2d 121, 128. “[A] statute which is free from ambiguity is not subject to judicial modification under the guise of interpretation.” Pulley v. Malek (1986), 25 Ohio St. 3d 95, 96-97, 25 OBR 145, 147, 495 N.E. 2d 402, 404.
The statutory definition of “employer” under R.C. 4123.01(B)(2) is clear and does not include a surety of a self-insured employer. It is within the power of the General Assembly to include a surety within that definition if it desires to do so. I cannot agree with the decision of this court to usurp the power of the General Assembly.
Accordingly, I respectfully dissent.
Douglas, J., concurs in the foregoing dissenting opinion.

 Under R.C. 4123.512, the administrator has the authority to assign the investigation of all claims. The administrator is also permitted to file administrative appeals under R.C. 4123.516 and be heard at the administrative appeal proceeding under R.C. 4123.518.